                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                  WESTERN DIVISION


ANNIE TOVARES,                                           CIV. 16-5051-JLV

                     Plaintiff,
                                                              ORDER
       vs.

GALLAGHER BASSETT SERVICES,
INC., AND PRAETORIAN INSURANCE
COMPANY,

                     Defendants.


                                   INTRODUCTION

       Plaintiff Annie Tovares filed an action against the defendants Gallagher

Bassett Services, Inc., and Praetorian Insurance Company alleging bad faith

and misrepresentation in violation of South Dakota law.      (Docket 1).   The

complaint also seeks attorney’s fees and punitive damages.      Id.   On October

3, 2017, defendants filed their answers to plaintiff’s complaint.     (Dockets 37 &

39).   On July 6, 2018, defendants filed a joint motion seeking leave to file

amended answers, together with a supporting brief. 1      (Dockets 60 & 61).

Plaintiff resists defendants’ motion.   (Docket 69).   For the reasons stated

below, defendants’ motion is granted.




       1Consistentwith D.S.D. LR Civ. 15.1 defendants filed copies of their
proposed answers with the proposed changes underlined. (Dockets 61-1 &
61-2). Because the proposed answers are identical in the pleadings sections,
except when referencing each defendant’s name, the court will refer to the
proposed answers as “defendants’ proposed answer.”
                             SUMMARY OF FACTS

      The following summary of facts is taken from the court’s order of

September 12, 2017, to provide background for defendants’ motion for leave to

file amended answers. 2   Praetorian issued a worker’s compensation insurance

policy to Ms. Tovares’ employer, Menard, Inc. (“Menards”).   (Docket 34 at p. 6).

Praetorian delegated its claim administration services to Gallagher.   Both

defendants understood that Praetorian would act as the principal and

Gallagher would act as Praetorian’s agent in performing claim administration

duties.   Those duties included good faith and fair dealing, processing

paperwork relating to claims, investigating claims, obtaining medical reports,

monitoring treatment, verifying coverage, adjusting, settling and defending

claims and issuing checks for payment of benefits.

      On March 19, 2014, while working at Menards in Rapid City, South

Dakota, Ms. Tavares fell sideways and landed hard on a concrete floor, bruising

her left hip and arm.   Menards received actual notice of her fall and the

incident was recorded on one of its security cameras.




      2Because    the court was dealing with the defendants’ Fed. R. Civ. P.
12(b)(1) motion, the plaintiff’s allegations of facts were deemed true. (Docket
34 at pp. 5-6) (referencing Great Rivers Habitat Alliance v. Federal Emergency
Management Agency, 615 F.3d 985, 988 (8th Cir. 2010)). Internal references
to plaintiff’s complaint will be omitted for purposes of this order.



                                        2
      Over the next week, Ms. Tovares began experiencing intermittent ringing

in her ears, blurry vision, light-headedness and headaches.    On March 26,

2014, she went to the Rapid City Regional Hospital emergency room.        After

obtaining her history of the work-related fall, the attending physician

prescribed a CT scan of Ms. Tovares’ head to rule out the presence of internal

bleeding or other brain injuries.   The CT scan was negative for internal

bleeding.   Her attending physician noted the “most likely cause of her

symptoms is . . . [her] head injury.”   Ms. Torvares was referred to an eye

doctor to address her blurry vision.    The eye examination disclosed no optical

injuries.   The bills for the emergency room and the eye doctor totaled

approximately $2,900 and were submitted to Gallagher, as Praetorian’s agent.

      On April 30, 2014, Gallagher wrote to Ms. Tovares stating “we are in

receipt of your claim for Worker’s Compensation benefits due to an alleged

injury from an alleged accident on or around 3/19/2014.       We have

investigated this claim and found no evidence to support your claim for

benefits under South Dakota Worker’s Compensation provisions.” 3        As the

result of Gallagher’s failure to pay the medical bills, Ms. Tovares was forced to

take out a loan to pay these expenses.

      On May 16, 2014, Ms. Tovares’ attorney wrote Gallagher requesting a

copy of the video documenting her fall at Menards.     Gallagher refused the

request stating that a subpoena would be required as the video belonged to


      3Emphasis    in complaint (Docket 6 ¶ 24).
                                        3
Menards.     On October 9, 2014, counsel wrote Gallagher a second time

requesting a copy of the video and stating “[b]y withholding important evidence,

you force Ms. Tovares to take legal action, which makes it very difficult for her

(and other people like her) to simply get the evidence needed to determine

whether their claim is valid.”   Counsel advised Gallagher that if a positive

response was not received by October 16, 2014, a petition for hearing would be

filed with the South Dakota Department of Labor.      On October 20, 2014,

having heard nothing from Gallagher, Ms. Tovares filed a petition for hearing

with the Department of Labor.

        Praetorian admitted in its answer to the petition that Ms. Tovares had

fallen on March 19, 2014, and that she sought medical attention on March 26,

2014.    The answer denied any health care provider indicated the March 19

injury was a major contributing cause of any medical condition or need for

treatment.    The answer concluded with a declaration that “discovery [must be]

conducted and expert opinions . . . obtained to determine the exact nature of

[Ms. Tovares’] alleged injuries, [her] current medical condition, and whether

[her] medical treatment was related to the incident . . . .”

        On February 6, 2015, the defendants offered $3,000, with a denial of

compensability, to settle Ms. Tovares’ claim.   Ms. Tovares rejected the offer,

stating she was owed $3,225.12, together with interest, to fully satisfy the

medical bills.   On March 19, 2015, a check was tendered from “Gallagher



                                         4
Bassett Services, Inc., for Praetorian Ins. Co.” for $3,225.12.      Ms. Tovares

dismissed her petition with the Department of Labor.

                       DEFENDANTS’ PROPOSED ANSWER

      Defendants’ proposed answer seeks to add the following affirmative

defenses:

      1.     Defendant[s] specifically assert . . . the affirmative defense of
             failure to exhaust administrative remedies. Plaintiff failed to
             obtain an administrative ruling that any workers’
             compensation claim was compensable or that any benefits
             were due and owing pursuant to the South Dakota workers’
             compensation laws. Plaintiff did not obtain a finding the
             medical bills subject of this litigation were compensable under
             the South Dakota workers’ compensation laws.

      2.     Plaintiff dismissed with prejudice any administrative claim for
             benefits thereby waiving her claims asserted herein.

      3.     To the extent a failure to exhaust administrative remedy is
             considered a failure to comply with conditions precedent,
             Plaintiff has failed to meet the conditions precedent to
             bringing this claim.

(Dockets 61-1 at p. 4; 61-2 at p. 4).

                                   ANALYSIS

      The court set January 10, 2018, as the deadline to amend pleadings.

(Docket 36 ¶ 3).   Defendants filed their motion for leave to file amended

answers on July 6, 2018, six months after the court’s deadline for doing so.

      Defendants’ “belated motion to amend [their] answer and plead . . .

affirmative . . . defense[s] implicat[e] three different . . . rules of civil procedure.”

Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 714 (8th Cir. 2008).            Fed. R.

Civ. P. 8(c) requires defendants to plead their affirmative defenses in their
                                         5
answer.      Id. at p. 715.    “Generally, failure to plead an affirmative defense

results in a waiver of that defense.” Id. (citing First Union National Bank v.

Pictet Overseas Trust Corp., 477 F.3d 616, 622 (8th Cir. 2007)).         “However,

when an affirmative defense is raised in the trial court in a manner that does

not result in unfair surprise, technical failure to comply with Rule 8(c) is not

fatal.”     Id. (internal quotation marks and citation omitted).

          “In addition to Rule 8(c),” defendants’ motion “implicat[es] both Rule

15(a) and Rule 16(b).”        Id.   Rule 15(a) governs pretrial amendment of

pleadings and states that where an amendment is not sought “as a matter of

course”—as defined by the Rule—“a party may amend its pleading only with

the opposing party’s written consent or the court’s leave.”        Fed. R. Civ. P.

15(a)(2).     Rule 16(b) directs “[a] schedule may be modified only for good cause

and with the judge’s consent.”         Fed. R. Civ. P. 16(b)(4).

          “The interplay between Rule 15(a) and Rule 16(b) is settled in this

circuit.”     Sherman, 532 F.3d at 716.       In the United States Court of Appeals

for the Eighth Circuit, “[i]f a party files for leave to amend outside of the court’s

scheduling order, the party must show cause to modify the schedule.” Id.

(internal citation omitted).        “Rule 16(b)’s good-cause standard governs when a

party seeks leave to amend a pleading outside of the time period established by

a scheduling order, not the more liberal standard of Rule 15(a).”        Id.   “When a

party seeks to amend a pleading after the scheduling deadline for doing so, the

application of Rule 16(b)’s good-cause standard is not optional.        To permit

                                              6
district courts to consider motions to amend pleadings under Rule 15(a)

without regard to Rule 16(b) ‘would render scheduling orders meaningless and

effectively . . . read Rule 16(b) and its good cause requirement out of the

Federal Rules of Civil Procedure.” ”   Id. (citing Sosa v. Airprint Systems, Inc.,

133 F.3d 1417, 1419 (11th Cir. 1998)).

      Because defendants filed the motion for leave to file an amended answer

outside of the court’s scheduling order “the liberal policy favoring amendments

no longer applie[s,]” and defendants “need to make a showing of good cause.”

Kozlov v. Associated Wholesale Grocers, Inc., 818 F.3d 380, 395 (8th Cir. 2016)

(internal quotation marks omitted) (citing Fed. R. Civ. P. 16(b)(4)) (“A schedule

may be modified only for good cause and with the judge’s consent.”)). “When

considering good cause for an amended [answer], the diligence of the party

seeking the amendment is an important consideration.”        Id. Courts “focus in

the first instance (and usually solely) on the diligence of the party who sought

modification of the order.   Where there has been no change in the law, no

newly discovered facts, or any other changed circumstance . . . after the

scheduling deadline for amending pleadings, then [the court] may conclude

that the moving party has failed to show good cause.” Hartis v. Chicago Title

Ins. Co., 694 F.3d 935, 948 (8th Cir. 2012) (internal citation and quotation

marks omitted).   “Motions that would prejudice the nonmoving party by

‘requiring a re-opening of discovery with additional costs, a significant

postponement of the trial, and a likely major alteration in trial tactics and

                                         7
strategy’ ” are particularly disfavored.”     Kozlov, 818 F.3d at 395 (citing Steir v.

Girl Scouts of the U.S.A., 383 F.3d 7, 12 (1st Cir. 2004)).

         Defendants assert their “affirmative defenses were inadvertently omitted

. . . but had been otherwise disclosed in discovery.”       (Docket 61 at pp. 2-3).

Defendants submit “[p]laintiff will not suffer undue prejudice, in part due to

the lack of significant discovery . . . and the lack of a pending trial[.]”   Id. at

p. 2.

         Plaintiff’s response argues defendants’ “motion is futile . . . . [made] in

bad faith. . . . [and the] delay would unfairly prejudice [plaintiff].”   (Docket

69 at pp. 1-2).    The only suggestion of futility offered by plaintiff is that she

had “no administrative remedies to exhaust[.]” Id. at p. 1. Addressing her

assertion the affirmative defenses are made in “bad faith,” plaintiff states the

defendants “paid [her] workers comp [sic] claim in full, with interest, without

reserving any dispute.”      Id.   The prejudice plaintiff suggests she will suffer is

that if she “did have some administrative remedy open to her, the delay in the

Defendants’ assertion of the defense [of exhaustion of administrative remedies]

would likely harm her ability to pursue the remedy with the [South Dakota]

Department of Labor.”       Id. at p. 2.

         Plaintiff’s response does not address defendants’ representation to the

court.    See Docket 69. The court accepts defense counsel’s declaration the

failure to include the three affirmative defenses was an inadvertent mistake.

See Fed. R. Civ. P. 11(b)(c) & (c)(3) (“By presenting to the court a . . . written

                                             8
motion . . . an attorney . . . certifies to the best of the person’s knowledge,

information, and belief, formed after an inquiry reasonable under the

circumstances . . . the factual contentions have evidentiary support . . . .”).

This factor favors granting defendants’ motion.

       Plaintiff’s response lacks the specificity necessary to permit the court to

analyze the required factors addressing defendants’ motion. Plaintiff does not

address whether she will be required to engage in additional discovery or if she

will be compelled to make any major change in her trial tactics.      Kozlov, 818

F.3d at 395. The court finds these factors favor granting defendants’ motion.

       Plaintiff does not dispute these affirmative defenses were disclosed in

discovery.   See Docket 69.    Having been exposed to the possible addition of

these defenses during the course of discovery, plaintiff cannot claim surprise in

response to defendants’ motion.     This factor favors granting defendants’

motion.

       No trial date has been set by the court. Plaintiff will suffer no prejudice

by modifying the time for resolution of plaintiff’s claim. Kozlov, 818 F.3d at

395.   This factor favors granting defendants’ motion.

       The court finds defendants’ motion is not far removed from the court’s

deadline for amending pleadings.     In this case there have been no earlier

motions for extensions of time to amend pleadings or multiple orders moving

deadlines.   Although filed beyond the deadline established, the court finds

defendants’ motion appears to have been promptly filed upon noting the

                                          9
defenses had not been asserted in defendants’ answers.          There is no intent to

disregard or frustrate the court’s management and control of its calendar.

This factor favors granting defendants’ motion.

      The court finds Rule 16(b)(4) is met.     This is not a case were the motion

to amend “would prejudice the nonmoving party by ‘requiring a re-opening of

discovery with additional costs, a significant postponement of the trial, and a

likely major alteration in trial tactics and strategy[.]’ ”   Kozlov, 818 F.3d at 395

(citing Steir, 383 F.3d at 12).

      The court also acknowledges Kontrick v. Ryan, 540 U.S. 443 (2004) (“An

answer may be amended to include an inadvertently omitted affirmative

defense, and even after the time to amend ‘of course’ has passed, ‘leave [to

amend] shall be freely given when justice so requires.’ ” Id. at 459 (citing Fed.

R. Civ. P. 15(a)). Because no significant prejudice will befall plaintiff by

permitting the filing of the amended answer, the court finds justice requires

granting defendants’ motion under Fed. R. Civ. P. 15(a)(2).

                                     ORDER

      Having considered the arguments of counsel and finding good cause

pursuant to Fed. R. Civ. P. 16(b)(4) and Fed. R. Civ. P. 15(a)(2), it is

      ORDERED that defendants’ motion for leave to file amended answers

(Docket 60) is granted.




                                          10
        IT IS FURTHER ORDERED that defendants shall file “a clean original” of

their amended answers (Dockets 61-1 & 61-2) “within 7 days.” D.S.D. Civ. LR

15.1.

        Dated March 25, 2019.

                                BY THE COURT:

                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                CHIEF JUDGE




                                       11
